Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered April 19, 1982, convicting him of burglary in the second degree, criminal mischief in the third degree, criminal possession of stolen property in the second degree and possession of burglar’s tools, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
A review of the record indicates that the court’s refusal to adjudicate defendant a youthful offender was not an abuse of discretion (see, CPL 720.10, 720.20; People v Morgan, 111 AD2d 192; People v Raphael, 109 AD2d 899). Further, defendant’s contention that the sentence imposed was unduly harsh and excessive is without merit. The sentence imposed upon the top count of IV2 to &V2 years in prison was the minimum permissible sentence upon a conviction of a class C violent felony, for which incarceration is mandatory (Penal Law §§ 140.25, 70.02 [2] [a]; [3] [bj; [4]; § 60.05 [4]). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.